Citation Nr: 1105371	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-37 480	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for residuals of a shrapnel 
wound to the chest.  

4.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967 
and January 1991 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2008 and November 2009 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, and Newark, New Jersey, which, in 
pertinent part, denied entitlement to service connection for 
bilateral hearing loss, bilateral tinnitus and residuals of 
shrapnel to the chest, and granted service connection for PTSD, 
with a 50 percent rating assigned, effective June 29, 2007.  The 
Newark, New Jersey, RO now maintains jurisdiction in this case.  

The Veteran provided testimony before the undersigned Veterans 
Law Judge during a videoconference hearing in September 2010.  A 
transcript is of record.  

The issues of entitlement to service connection for bilateral 
hearing loss and a higher initial rating for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC. 



FINDINGS OF FACT

1.  Tinnitus began during service and has continued since.

2.  Residuals of a shrapnel wound to the chest are etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. § 
1110; 38 C.F.R.  
§ 3.303.

2.  Residuals of a shrapnel wound to the chest were incurred 
during active service.   
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions, further assistance is unnecessary to aid the 
veteran in substantiating the claims decided in this appeal.  
Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall be 
established when hearing status meets certain pure tone and 
speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service connection 
when the auditory thresholds in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Tinnitus

The Veteran contends that he incurred bilateral tinnitus as a 
result of noise exposure during service.  

Bilateral tinnitus was diagnosed or noted in the March 2008 VA 
examination.  As noted above, in-service acoustic noise exposure 
has been conceded.  Therefore, two of the three elements 
necessary for service connection-a current disability and an in-
service injury-have been demonstrated.

The Veteran reported during the September 2010 Board hearing that 
bilateral tinnitus began during service and has continued since.  
He is competent to report symptoms such as ringing in the ears 
and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Therefore, the lay testimony offered is sufficient to establish a 
continuity of symptoms since service. 

The Board notes that the March 2008 VA examiner provided an 
opinion that it was at least as likely as not that tinnitus was 
caused by or the result of acoustic trauma in service as 
evidenced by the documented temporary bilateral threshold shift 
in hearing during service.  The examiner then noted; however, 
that there were no complaints of tinnitus during service or 
during the 40 year period post-service.  In any event the opinion 
links the current tinnitus to service.  The only other evidence 
regarding the link between tinnitus and service; is the Veteran's 
reports of a continuity of symptomatology.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for tinnitus.  38 
U.S.C.A. § 5107(b).


Residuals of a Shrapnel Wound to the Chest

The Veteran asserts that he incurred a shrapnel wound to the 
chest during service.  
He submitted diagnostic reports from X-rays taken in February 
2007 and August 2008 which demonstrate the presence of a small 
piece of metallic shrapnel within the left anterior chest wall.  
However, he received a VA examination in October 2009, where the 
examiner did not find a scar on the chest and an X-ray 
demonstrated no acute infiltrate.  

The current disability requirement is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the claim.  
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran filed his claim in June 2007.  Therefore, as the 
presence of a piece of metallic shrapnel was demonstrated during 
the appeal, the first element of service connection-a current 
disability-is satisfied.  

During the September 2010 Board hearing, the Veteran testified 
that he believed he sustained the shrapnel wound from debris of a 
land mine explosion.  He also testified that he frequently 
received enemy fire during his service in the Republic of 
Vietnam.  

Where a veteran was engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  In 
this case, the RO recognized the Veteran's participation in 
combat when it granted service connection for PTSD.  The record 
shows that he served as a rifleman with a Marine Corps unit in 
Vietnam.

The Veteran's reports regarding the land mine explosion are 
consistent with the circumstances of his service and are 
credible.  Therefore, the Veteran's statements are sufficient for 
the purposes of establishing an in-service injury.  

The Veteran also testified during the Board hearing that he had 
never sustained or been in a position where he could have 
sustained a shrapnel injury at any other time since service.  
While he was a sheriff for 22 years, the Veteran stated that he 
had never been in a gun fight and wore a protective vest when 
training with firearms.  The Veteran's former employer submitted 
a statement dated in September 2010 that stated that he had never 
sustained any type of injury relative to firearms or during 
firearm training while on duty as a sheriff.  

Resolving all doubt in the Veteran's favor, the Board finds that 
the evidence weighs in favor of finding that the shrapnel found 
in the Veteran's left chest in the February 2007 and August 2008 
X-rays is etiologically related to his active duty service.  The 
claim for service connection for residuals of shrapnel wound to 
the chest is, therefore, granted.  


ORDER

Service connection for bilateral tinnitus is granted.  

Service connection for residuals of a shrapnel wound to the chest 
is granted.  


REMAND

At his hearing, the Veteran testified that he consistently 
reported hearing loss during annual examinations for reserve 
service.  His DD-214 shows that he had approximately 12 years of 
reserve service.  The claims folder contains medical records only 
for the earlier parts of this service.  At one point during the 
hearing, the Veteran's representative appeared to make reference 
to a 1984 service department record.  VA has a duty to obtain 
service treatment records when they are relevant to the claim.  
38 U.S.C.A. § 5103A(c)(1) (West 2002).

Although the RO requested service treatment records for the 
second period of active service in 1991, and the service 
department reported that all available records were sent, the 
claims folder contains no medical records for this period.  VA is 
required to follow up from its initial request and to search 
alternate sources, if the records are unavailable.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

In a September 2010 statement, the Veteran disagreed with the 
November 2009 rating decision which granted service connection 
for PTSD and assigned an initial 50 percent disability rating.  A 
statement of the case has not been issued as it relates to this 
issue.  The Board is required to remand the case for issuance of 
the statement of the case.  Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC on the issue of entitlement 
to a higher initial rating in excess of 50 
percent for PTSD, decided in the November 
2009 rating decision.  The issue should be 
certified to the Board only if a timely 
substantive appeal is received.

2.  Take the necessary steps to obtain copies 
of any reports of medical history and annual 
physicals completed by the Veteran during his 
period of reserve service and all service 
treatment records pertaining to his active 
service from January to April 1991.  These 
efforts should include asking the Veteran and 
his representative to submit any such records 
in their possession.

If records cannot be obtained, alternate 
sources should be searched, and the Veteran 
and his representative should be advised of 
the efforts to obtain the records and their 
unavailability.

3.  If any benefit for which there is a 
perfected appeal remains denied, issue a 
supplemental statement of the case, before 
returning the case to the Board, if otherwise 
in order.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 
Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


